  8:18-cv-00522-BCB-SMB Doc # 99 Filed: 04/22/21 Page 1 of 2 - Page ID # 406




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

EQUAL EMPLOYMENT                     OPPORTUNITY
COMMISSION,
                                                                    8:18-CV-522
                        Plaintiff,

        and                                              MEMORANDUM AND ORDER

JENNIFER VILLAFUERTE, AS PARENT
AND NEXT FRIEND OF L.V., AND L.V.,

                        Intervenors/Plaintiffs,

        vs.

EL VALLARTA, LLC, EL VALLARTA III,
LLC, and EL VALLARTA IV, LLC,

                        Defendants.


       This matter is before the Court on the parties’ Joint Motion for Entry of Consent Decree

(Filing 98). Defendants ask the Court to adopt, sign, and enter the parties’ proposed Consent

Decree (Filing 98-1).

       “Consent decrees should: spring from—and serve to resolve—a dispute within the court’s

subject-matter jurisdiction; come within the general scope of the case from the pleadings; and,

further the objectives of the law on which the complaint was based.” E.E.O.C. v. Prod.

Fabricators, Inc., 666 F.3d 1170, 1172 (8th Cir. 2012) (citing Local No. 93, Int’l Ass’n of

Firefighters, AFL-CIO C.L.C. v. City of Cleveland, 478 U.S. 501, 525, 106 S. Ct. 3063, 92 L. Ed.

2d 405 (1986)). “When reviewing a proposed consent decree, the trial court is to review the

settlement for fairness, reasonableness, and adequacy.” Id. (quoting United States v. Metro. St.

Louis Sewer Dist. (MSD), 952 F.2d 1040, 1044 (8th Cir. 1992)).




                                                  1
  8:18-cv-00522-BCB-SMB Doc # 99 Filed: 04/22/21 Page 2 of 2 - Page ID # 407




       Here, the Court has reviewed the proposed Consent Decree (Filing 98-1) and finds the

Consent Decree to be fair, reasonable, and adequate in its resolution of the allegations raised in the

Complaint (Filing 1) and the Amended Complaint in Intervention (Filing 83). Thus,

       IT IS ORDERED:

       1. The parties’ Joint Motion for Entry of Consent Decree (Filing 98) is granted;

       2. The Consent Decree, constituting a final judgment for the purposes of Fed. R. Civ. P.

           54 and 58, will be separately entered on this date; and

       3. The Court shall retain jurisdiction of this matter to enforce the terms of the Consent

           Decree until the terms of the Consent Decree are fulfilled.


       Dated this 22nd day of April, 2021.

                                                      BY THE COURT:


                                                      ___________________________
                                                      Brian C. Buescher
                                                      United States District Judge




                                                  2
